Citation Nr: 0843322	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  08-05 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left shoulder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to May 
1972, and from June 2004 to September 2006.  He also had 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) in the Air National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In August 2008, the veteran testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge at the RO; a hearing transcript is of 
record.

The Board notes that the veteran appears to have raised 
claims for entitlement to service connection for right 
shoulder and neck disorders in April 2007.  As these issues 
have yet to be adjudicated, they are referred to the RO for 
appropriate action.

The Board also notes that, at the August 2008 hearing, the 
veteran indicated that it was his understanding that a notice 
of disagreement (NOD) had been submitted to VA following the 
grant of service connection for a right index finger 
disorder.  See pages 17 and 18 of transcript.  Review of the 
claims file does not show that such a NOD was received by VA.  


FINDING OF FACT

The veteran is diagnosed with mild degenerative joint disease 
of the left shoulder, which was manifested to a compensable 
degree within one year of the veteran's separation from a 
period of active service; there is also competent medical 
opinion showing a relationship between this disability and 
military service.


CONCLUSION OF LAW

The veteran's left shoulder disability manifested by 
degenerative joint disease is presumed to have been incurred 
in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008) ; 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008).  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA and 
implementing regulations apply in the instant case.  The 
Board finds that all pertinent mandates of the VCAA and 
implementing regulations are essentially met as to the claim 
addressed on the merits herein.  Since the decision is 
favorable to, and does not prejudice the veteran, a lengthy 
discussion of VA's fulfillment of the VCAA in this as to this 
claim is not necessary.  

Factual Background

The veteran claims to have injured his left shoulder (rotator 
cuff) in 2001.  See VA Form 21-526, received by VA in October 
2006.  He testified in August 2008 before the undersigned 
that he first noticed injuring his left shoulder during a 
weekend drill while working on an aircraft.  See pages 5 and 
6 of transcript.  This, the veteran claimed, was during a 
period of INACDUTRA.  See page 11 of transcript.  He added 
that he was not treated that day, but was instructed to 
return the following Tuesday.  See page 6 of transcript.  The 
veteran further testified that he saw a Dr. Aaron for 
treatment following his injury, and added that Dr. Aaron 
subsequently performed surgery on his shoulder.  See pages 7 
and 8 of transcript.  The veteran's representative indicated 
that a serious attempt would be made to obtain treatment 
records from Dr. Aaron to lend support to the veteran's 
claim.  See page 10 of transcript.  The record was held open 
for a period of 30 days for such records to be associated 
with the file.  The Board here observes that as of the date 
of this decision no additional records have been submitted to 
VA, to include any relating to treatment afforded the veteran 
by Dr. Aaron.  

Review of the service treatment records, encompassing six 
folders, reveals a scant amount of records referencing the 
veteran's left shoulder.  

As part of a March 1994 Line of Duty Determination form the 
veteran indicated that he was experiencing, in pertinent 
part, bilateral shoulder pain.  As part of Annual Medical 
Certificate forms dated in both August 2000 and June 2001, 
the veteran claimed to have arthritis in his shoulders for 
which he was taking Motrin.  [Parenthetically, the Board 
observes, however, that no service treatment records include 
clinical findings of arthritis of the shoulders.]  A Report 
of Medical Examination, dated in February 2001, includes a 
diagnosis of bilateral shoulder bursitis.  Restricted range 
of left shoulder motion was shown on examination.  

An undated letter from the veteran shows that he saw Dr. 
Aaron on January 8, 2003, for complaints of left shoulder 
pain.  The Board notes that January 8, 2003, was a Wednesday.  
He reported follow-up treatment later in January 2003.  In 
February 2003, the veteran claimed that Dr. Aaron recommended 
that he undergo surgery.  

A workers' compensation Department of Labor form, dated in 
March 2003, shows that the veteran indicated that he first 
became aware of his rotator cuff problems on December 20, 
2002, and first realized they were related to his employment 
on January 8, 2003.  Review of an AF Form 526 (computer 
generated), prepared in October 2003, shows that on those two 
specific dates (December 20, 2002 and January 8, 2003) the 
veteran was not participating in any type of service duty.  

In a March 2003 letter, a Rhode Island National Guard 
supervisor states that the veteran had been on light duty 
since first seeing a doctor for his shoulder injury in 
January 2003.  

In a January 2004 letter, Dr. Aaron stated that the veteran 
was under his care for post operative rotator cuff surgery.  
This physician added that the veteran could return to regular 
duty at that time.  

An August 2004 post-deployment health assessment reflects 
that the veteran claimed to be in excellent health at that 
time.  

A May 2006 service medical record (health record) shows that 
a bilateral shoulder examination revealed no abnormalities.  

The veteran underwent a VA joints examination in April 2007.  
The examiner pointed out that he had reviewed the veteran's 
claims file.  The veteran was noted to be a member of the 
National Guard as well as a federal civil service employee, 
working as an aircraft mechanic.  The veteran reported first 
injuring his left shoulder in 2003 and that he had undergone 
rotator cuff surgery.  Examination showed a 6-centimeter scar 
approximately on the anterior side of the acromion.  On range 
of motion testing, the veteran complained of pain.  X-ray 
examination of the left shoulder showed the presence of two 
staples.  Mild degenerative joint disease of the left 
shoulder was diagnosed.  The examiner opined that it was 
"least as likely as not" that the diagnosed condition was 
related to the veteran's service time.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d). 

Certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year following separation from 
active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active 
military, naval, or air service also includes any period of 
INACDUTRA during which the individual concerned was disabled 
from an injury incurred in the line of duty.  Id.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. § 
3.6(c).  INACDUTRA includes duty other than full-time duty 
performed by a member of the Reserves or the National Guard 
of any State.  38 C.F.R. § 3.6(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Analysis

The veteran is competently diagnosed with degenerative joint 
disease of the left shoulder (see report of VA orthopedic 
examination in April 2007).  He has accordingly demonstrated 
a disability for which service connection can be granted, 
subject to verification of an injury in service and medical 
evidence of nexus.

The veteran's service treatment records reveal little in 
terms of left shoulder pathology.  And, a left shoulder 
disorder is not shown to have been incurred during one of the 
veteran's two periods of active duty.  As noted above, he did 
complain of left shoulder problems at various times during 
the period of time between his two periods of active service.  
However, as also noted above, the veteran indicated that he 
first became aware of his rotator cuff problems on December 
20, 2002; and first realized they were related to his 
employment on January 8, 2003.  At neither time is the 
veteran shown to have been participating in either ACDUTRA or 
INACDUTRA with the Air National Guard.  

Irrespective of the above, arthritis may be presumptively 
service connected if the disorder became manifest to a 
compensable degree within one year after discharge from 
active duty.  In this case, the earliest medical evidence of 
left shoulder arthritis is found in an April 2007 VA joints 
examination report.  While the Board is mindful that the 
veteran informed certain medical personnel that he had left 
shoulder arthritis in 2000 and 2001, clinical evidence of 
such was not then of record.  In this regard, the Board notes 
that as a layperson without the appropriate medical training 
or expertise, he is not competent to render a probative 
(persuasive) opinion on a medical matter such as a question 
of diagnosis.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

However, the VA medical opinion of record dated in April 2007 
relates the veteran's left shoulder arthritis to his period 
of service.  The VA examiner opined that it was "a[t] least 
as likely as not" that the veteran's left shoulder disorder 
was related to his military service.  While aware that the 
examiner did not go on to relate the disorder to an injury 
having had occurred during either the veteran's active duty, 
or during a precise period of ACDUTRA or INACDUTRA, 
nevertheless, an opinion to the contrary is not of record.  

Based on a careful review of the medical evidence above, the 
Board finds that the April 2007 medical finding of 
degenerative joint disease of the left shoulder (accompanied 
by examination findings of painful motion), within one year 
of the veteran's September 2006 separation from active 
service, constitutes sufficient evidence to allow the claim. 


ORDER

Entitlement to service connection for degenerative joint 
disease of the left shoulder is granted.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


